Ingraham, J.
The complaint alleges that a contract was made between the plaintiffs and the defendant, whereby it was agreed that, if the plaintiffs succeeded within a reasonable time in securing the making of a contract with a responsible person or company to build defendant’s road for a consideration therein named, the defendants would pay plaintiffs $150,000 in its first mortgage bonds; that plaintiffs procured such a contract to be made between the defendants and the firm of Jameson, Smith & Cotting, bankers and brokers in the city of Few York. It appears from the petition upon which this application was made that the said contract between the defendant and Jame-son, Smith & Cotting was in writing, executed in duplicate, and that one of such originals was in possession of the defendant, and that no copy thereof was retained by or is in the possession of the plaintiffs’. To entitle plaintiffs to recover- they must prove the execution of such contract. The defendant admits that such a contract was made, and does not deny that it is in the possession of the company. We think that the motion for the discovery of the contract was properly granted. The contract must be proved by the plaintiffs on the trial. It is therefore material evidence for the plaintiffs, and is in possession of the defendant. Without this evidence plaintiffs cannot safely proceed to trial, and plaintiffs have no method of establishing the making of the contract except by its production. There is no good reason to doubt the good faith of the application, and we think the order should be affirmed, with $10 costs and disbursements. All concur.